DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This communication is Notice of Allowance on patent application 15/985,561, attorney docket AA8839-US 111548-239053. Application is assigned an effective filing date of 5/21/2018 based on application filing date, and applicant is Intel Corp.  In his response filed 12/15/2021, applicant amended claims 1, 2 and 3. Examiner will use numbers in parentheses to indicate numbered elements in prior art figures, and brackets to point to paragraph numbers where quoted material or specific teachings can be found.

Response to Arguments
Applicant correctly argues in his submission of 12/15/2021 that the art of record does not teach a device with a plug that extends above the surface of a interconnect layer, but does not overlap the interconnect layer.  
Applicant further correctly argues the amendment to claim 2 overcomes the §112 rejection of claims 2 and 3, which are withdrawn.  

Allowable Subject Matter
Claims 1-10 and 22-25 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art does not teach or make obvious a device that comprises an interlayer dielectric semiconductor substrate and  an interconnect layer over the ILD, with an electrically insulating plug that separates a first interconnect and the second interconnect in the wherein an uppermost surface of the electrically insulating plug is above an uppermost surface of the interconnect layer, and wherein the electrically insulating plug is not vertically overlapping with the interconnect layer, as recited in claims 1 and 22.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

EXAMINER’S AMENDMENT
This application is in condition for allowance except for the presence of claims 11-21, directed to and invention non-elected without traverse.  Accordingly, claims 11-21 have been cancelled.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN A BODNAR whose telephone number is (571)272-4660. The examiner can normally be reached M-Th and every other Friday 7:30-5:30 Central time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN A BODNAR/           Examiner, Art Unit 2893